significant index no department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division se tep mas ad re dear this letter constitutes notice that with respect the company's request of date sec_412 of the internal_revenue_code code and sec_304 of the employee retirement income security act ‘erisa’ do not apply to the amendment of the pension_plan to cease benefit accruals effective date and the establishment of the savings_plan effective date the pension_plan is a defined_benefit_plan the pension_plan was amended to cease benefit accruals effective date the pension_plan covers the company’s full-time regular and on-call employees some of these employees are covered by a collective-bargaining agreement with various unions benefits under the pension_plan consist of two components a final average pay benefit for represented registered nurses and a cash balance benefit for represented service and maintenance workers and all non-represented employees under the amendment ceasing accruals to the pension_plan no additional retirement benefits accrue for any participant but those participants covered by the cash balance benefit continue to accrue an interest credit of while they remained employed the savings_plan was adopted effective date the savings_plan is a defined_contribution_plan with a qualified_cash_or_deferred_arrangement under sec_403 of the code covering substantially the same group of company employees covered by the pension_plan the savings_plan provides for a core contribution of of gross earnings for all benefit-eligible employees with a matching employer_contribution of on the first of deferrals for a maximum match of and total contribution of certain nurses represented by a union and non-represented employees age and older are grandfathered and may receive an additional_contribution consisting of a dollar_figure matching_contribution on a quarterly basis sec_412 of the code and sec_304 of erisa provide that if a waiver of the minimum_funding_standard under sec_431 of the code sec_412 prior to ppa ‘06 and sec_303 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such waiver shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 sec_412 prior to ppa ‘06 and sec_304 of erisa provide that sec_412 of the code sec_412 prior to ppa ‘06 and sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan reorganization plan no which became effective date transferred the authority indicated in sec_412 sec_412 prior to ppa '06 from the secretary of labor to the secretary of treasury h_r report no states it is contemplated that generally other plans of the employer may not be established or amended to establish or increase benefits during a period of waiver s report no states the committee intends that in all cases the service will condition a waiver of funding requirements by providing that the employer may not amend any plan in a way that would increase plan liabilities as long as there are any unfunded waived contributions outstanding under any of his qualified_plans as described above the company amended the pension_plan to freeze benefit accruals effective date and simultaneously established the savings_plan effective date the pension_plan was subject_to a conditional waiver of the minimum_funding_standard for the plan_year ending date funding waiver which was granted in a ruling letter dated date as such any amendment increasing benefits in the pension_plan or any other plan sponsored by the company covering substantially the same group_of_employees covered by the pension_plan is subject_to the restrictions of sec_412 of the code although the conditions of the funding waiver were violated effectively rendering the waiver retroactively null and void the company received a modification of the conditions of the funding waiver in a ruling letter dated date in this same ruling letter the company received a waiver of the minimum_funding_standard for the pension_plan for the plan_year ending date funding waiver’ the company’s position is that sec_412 of the code and sec_304 of erisa do not apply to the amendment to the pension_plan and the establishment of the savings_plan because the effect of these actions reduced pension contributions to the savings_plan and the cessation of accruals in the pension_plan had the combined effect of producing a projected overall cost savings to the company the actuarial and other financial information furnished for the remaining years of the pension plan's waiver amortization period show the amendment ceasing benefit accruals to the pension_plan will decrease required contributions to that plan by dollar_figure million dollar_figure million and dollar_figure million for the plan years ending date and respectively the establishment of the savings_plan will require the company to make maximum contributions to that plan of dollar_figure million dollar_figure million and dollar_figure million for the plan years ending date and respectively thus the cessation of benefit accruals in the pension_plan and the establishment of the savings_plan will result in savings to the company of approximately dollar_figure million dollar_figure million and dollar_figure million for plan years ending date and respectively as compared to the amount of employer contributions required to be made to the pension_plan if accruals to that plan were not ceased and the savings_plan were not established over all three relevant plan years the cost effect is a savings of thus cessation of accruals to the pension_plan and the establishment of the savings_plan do not produce any increase in plan liabilities during the remaining amortization period of the pension plan's funding waiver because the total amount of the new employer contributions to the savings_plan when added to the minimum required contributions under sec_412 of the code to the pension_plan does not exceed the required_contribution to the pension_plan prior to the cessation of benefit accruals there will not be an increase in liabilities hence the restriction on plan amendments found in sec_412 of the code and sec_304 of erisa does not apply because the establishment of the savings_plan and the cessation of accruals in the pension_plan had the combined effect of producing a projected overall cost savings to the company this ruling considers only the application of sec_412 of the code and sec_304 of erisa to the amendment described above and does not consider any other issues that may arise in connection with the plan or the proposed amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to the if you require further assistance in this matter please contact sincerely yours sec_22 ees david m ziegler manager employee_plans actuarial group
